Citation Nr: 0417130	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  95-26 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease at L3-4 and L4-5, status post 
fusion, prior to April 18, 2002.

2.  Entitlement to a rating in excess of 60 percent for 
degenerative disc disease at L3-4 and L4-5, status post 
fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served as a member of the 
Texas Army National Guard from January 1976 to May 1994, with 
verified periods of active duty for training including from 
June 9, 1991, to June 23, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection and assigned a 20 percent rating effective from 
October 5, 1992.  In a November 1999 rating decision the RO 
granted entitlement to an increased 40 percent rating 
effective from October 5, 1992, and in a July 2003 rating 
decision granted entitlement to an increased 60 percent 
rating effective from April 18, 2002.  Therefore, the Board 
finds the issues remaining on appeal are more appropriately 
stated as listed on the title page of this decision because 
the assignment of the 60 percent schedular rating was not 
effective from the earliest date of the initial claim.  See 
Fenderson v. West, 12 Vet. App. 119, (1999).  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2000.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded to the RO for additional development in May 2000 and 
in January 2003.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.
2.  The veteran's service-connected degenerative disc disease 
at L3-4 and L4-5, status post fusion, prior to April 18, 
2002, was manifested by limitation of lumbar spine motion, 
including as a result of pain and dysfunction, without 
evidence of severe or pronounced intervertebral disc 
syndrome, chronic neurologic disability manifestations, or 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest within the previous 12 month period.

3.  The veteran is presently receiving the maximum schedular 
rating possible for his service-connected degenerative disc 
disease at L3-4 and L4-5, status post fusion; the case does 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for degenerative disc 
disease at L3-4 and L4-5, status post fusion, prior to April 
18, 2002, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (effective prior to September 23, 2002).

2.  A rating in excess of 60 percent for degenerative disc 
disease at L3-4 and L4-5, status post fusion, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(before and after September 23, 2002) and 5237, 5243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  A review of the record shows the 
veteran was notified of the VCAA by correspondence dated in 
June 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
has held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the initial RO decisions were made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that the decision 
in Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, the RO established service connection in 
a December 1994 rating decision, granted an increased 
40 percent rating in November 1999, and granted an increased 
60 percent rating in July 2003.  Only after these rating 
actions were promulgated did VA provide notice regarding what 
information and evidence was needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudications denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on June 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and supplemental statements of the 
case were provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, the June 2001 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  He was specifically informed that it was his 
responsibility to provide evidence necessary to support his 
claims.  Although the June 2001 letter erroneously addressed 
matters related to service connection and does not 
specifically address the VCAA "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
evidence necessary to substantiate his claims and the need to 
give to VA any evidence pertaining to his claims.  In fact, 
the applicable rating criteria for an increased rating and 
the specific language of 38 C.F.R. § 3.159(b)(1), which 
includes this "fourth element," were cited in the 
September 2002 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the June 2001 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  He was notified of the pertinent evidence 
obtained by VA during the course of this appeal and informed 
of the evidence necessary to substantiate his claims.  On 
several occasions he was requested to provide information 
identifying evidence pertinent to his claims.  Therefore, the 
Board finds further attempts to obtain any additional 
evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue of appeal were obtained in January 1993, August 1997, 
August 2001, April 2002, and June 2003, and that the 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

Service medical records show the veteran sustained injuries 
to his back in 1987 and in June 1991.  Records show that in 
October 1992 he underwent posterior spinal fusion at L3-L4.  

On VA examination in January 1993 the veteran complained of 
low back pain and pain radiating down the anterior aspect of 
both thighs.  The examiner noted the veteran walked with a 
cane and was quite stiff.  He was able to walk and his heels 
and toes and with care he could perform a full squat.  His 
lumbar spine was described as flat with only 14 degrees of 
lordosis.  Range of motion studies revealed forward flexion 
entirely from the hips to 65 degrees, extension to 16 
degrees, and lateral bending to 10 degrees, bilaterally.  
There were complaints of nonspecific tenderness, but no 
palpable paravertebral muscle spasms.  Patella and Achilles 
reflexes were 2/4, bilaterally.  There was no evidence of 
sensory deficit or paresis.  Straight leg raise testing was 
to 80 degrees and Fabere maneuver was normal.  The diagnoses 
included spondylolisthesis and status post fusion at L3-4.

A January 1994 service department medical evaluation board 
report noted examination revealed a straight back with 
tenderness only to well-healed surgical scars.  Forward 
flexion was limited to 45 degrees due to low back pain, but 
hyperextension was to 20 degrees without difficulty.  Lateral 
bending and rotation were symmetrical and without pain.  
Straight leg raise tests were negative.  There was no 
evidence of muscle atrophy to the lower extremities and motor 
strength testing was 5/5 and symmetrical.  Sensation was 
intact and ankle jerks were 2+ and symmetrical.  The 
diagnosis was persistent chronic low back pain.

VA outpatient treatment records show the veteran was treated 
for low back pain.  X-ray examination in November 1996 
revealed degenerative changes involving the lumbar spine, 
post surgical changes involving the L3-4 vertebral body, and 
a radiolucent area to the right sacral wing.  

At his VA examination in August 1997 the veteran complained 
of constant and daily pain that required he remain sitting or 
lying the whole day.  He stated he was unable to work in his 
occupation as a heavy equipment mechanic because of the 
disorder.  The examiner noted the veteran walked somewhat 
slowly, but with a normal gait.  There was no evidence of 
tenderness or muscle atrophy.  Range of motion studies 
revealed flexion to 58 degrees, extension to 15 degrees, 
right lateral flexion to 35 degrees, and left lateral flexion 
to 27 degrees.  Straight leg raise tests were negative and 
reflexes were 3+ to the knees and ankles.  There was a 
stocking-like anesthesia to the right leg and decreased 
sensation over the dorsum of the left foot.  Plantar flexion 
and dorsiflexion of the foot were good.  The diagnoses 
included history of lumbar laminectomy with fusion and 
history of residual pain.  It was the examiner's opinion that 
the veteran would probably not be able to work as a heavy 
equipment mechanic, but that he could perform desk work.

At his videoconference hearing in May 2000 the veteran 
testified that he experienced constant back pain, muscle 
spasms, and headaches.  He described pain running down both 
legs, but which was more severe down the left leg.  He stated 
he was unable to sit or walk for prolonged periods of time.  
He reported he used medication and, approximately 3 to 4 
times per day, a TENS unit for pain relief.  He claimed the 
disorder impaired his ability to have sex and to play with 
his children.  He stated he had been unable to work because 
of back pain.  

On VA examination in August 2001 the veteran complained of 
some degree of constant back pain.  He stated he had been 
unable to work as a heavy equipment mechanic, but that he 
tinkered with lawnmower repair and did some household chores.  
He reported he used non-narcotic medication for pain relief.  
The examiner noted the veteran stood without abnormal 
curvature of the back.  Range of motion studies revealed 
forward flexion to 45 degrees, extension to 10 degrees, right 
lateral tilt to 10 degrees, and left lateral tilt to 15 
degrees.  He was able to heel and toe walk.  Ankle and knee 
jerks were 2+ and symmetrical.  Straight leg raising were to 
50 degrees, bilaterally.  Pedal pulses were present.  The 
diagnoses included spondylolisthesis at L3-L4 and status 
postoperative posterolateral fusion at L3-4 with 
instrumentation by plates and pedicle screws.  It was noted 
that the veteran did not have any neurological deficit and 
that, in essence, that his service-connected disability would 
not preclude various sedentary types of work on a regular 
basis.

VA examination on April 18, 2002, revealed the veteran walked 
with a slow, but normal gait.  There was some loss of the 
lordotic curvature.  Range of motion studies revealed forward 
flexion to 70 degrees, extension to 25 degrees, right lateral 
motion to 40 degrees, and left lateral motion to 50 degrees.  
He was able to stand and walk on his heel and toes, slowly.  
Ankle and knee jerks were 2+.  Straight leg raising tests 
were positive at 30 degrees, bilaterally.  Extensor hallux 
longus strength was 2+, bilaterally.  There was a stocking 
type decreased sensation to pinprick of the left thigh and 
decreased sensation to the anterior aspect of the right 
thigh.  The diagnoses included L3-4 lumbar fusion, L3-4 
pedicle fixation, first degree spondylolisthesis at L5-L4, 
and spondylosis.  It was noted that physical and X-ray 
examination findings revealed no reason for any functional 
disability and that X-rays revealed no actual degenerative 
back disease.  The examiner stated the veteran had constant 
pain, with essentially no flare-ups.  It was the examiner's 
opinion that any functional impairment was secondary to a 
chronic pain syndrome.

On VA examination in June 2003 the veteran complained of 
constant back pain, described as 10 on a 10 point scale of 
severity, which radiated down to the left foot.  He stated he 
was unable to exercise or walk more than one block without 
back pain.  He reported he used pain relief medication and 
that he had not worked since 1994.  He denied any 
incontinence, but reported partial erectile dysfunction since 
1994.  He stated that over the previous year he had been 
bedridden for 1 to 2 days approximately 6 times, but that 
these events were not under the direction or orders of a 
physician.  The examiner noted that a computed tomography 
(CT) scan in August 2002 revealed some degenerative changes 
and spondylolisthesis and spondylosis at L5-S1.  Straight leg 
raise testing revealed mild discomfort at 80 degrees on the 
right and back pain at 70 degrees on the left.  The tenor 
reflexes were 3/4 at the knee and ankle on the right, 3/4 at 
the left knee, and 2/4 at the left ankle.  There was 
diminished sensation to pinprick and vibratory sensation of 
the right leg down to the foot, but right foot sensation was 
normal.  There was diminished sensation to pinprick, 
vibratory sensation, and light touch of the left leg.  

It was noted the veteran walked with a limp to his left leg 
and that he was unable to walk on his heels or toes.  There 
was a slight loss of lumbar curve and a moderate increase to 
the left paraspinous muscle tone of the lumbar area.  Range 
of motion studies revealed flexion to 80 degrees, extension 
to 25 degrees, and left lateral motion to 30 degrees.  Right 
lateral motion to 25 degrees produced left lumbar pain.  The 
examiner's impression was traumatic and degenerative 
arthritis of the lumbar spine and history of ruptured disc 
and operative correction in 1992, with continued back pain, 
left leg radiation, and moderate disability with progression.  
The examiner noted that under VA definitions the veteran had 
at no time been totally incapacitated during the past year, 
but that there was evidence of intervertebral disc syndrome 
on the left involving L4-L5 and L5-S1.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  Fenderson, 12 Vet. App. 119.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's 
General Counsel, in a precedent opinion, held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  

Although the record does not show the veteran was notified of 
the change in law effective September 26, 2003, the Board 
finds he is not prejudiced by the present review of this 
appeal because since that change he has been receiving the 
maximum schedular rating possible for his service-connected 
disability of the spine.  The Board also notes that the 
rating criteria for intervertebral disc syndrome applicable 
in this case were not materially revised by this change.

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be mild (10 percent), moderate with 
recurring attacks (20 percent), severe with recurring attacks 
and intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
before September 23, 2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (2).  If intervertebral disc syndrome was present in 
more than one spinal segment, provided that the effects in 
each spinal segment were clearly distinct, each segment of 
the spine was to be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (3).  

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).  For lumbosacral 
strain ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion 
(40 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5295 
(effective before September 23, 2002).  

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  A VA General Counsel opinion has also held that 
Diagnostic Code 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor. 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire spine (100 
percent); 

For unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent); 

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent); 
and 

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).  

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

In this case, the Board notes that prior to April 18, 2002, 
the veteran's service-connected degenerative disc disease at 
L3-4 and L4-5, status post fusion, was rated 40 percent 
disabling under Diagnostic Code 5293.  The rating criteria 
effective prior to September 23, 2002, provided that a 
60 percent rating for intervertebral disc syndrome under 
Diagnostic Code 5293 required a pronounced disability with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
The Board notes that such findings, including as a result of 
pain and dysfunction, are not shown by the competent evidence 
of record prior to April 18, 2002.  In fact, the August 2001 
examiner stated, in essence, that there was no evidence of 
neurological deficit due to the service-connected disability.  
Therefore, the Board finds a rating in excess of 40 percent 
prior to April 18, 2002, under Diagnostic Code 5293 is not 
warranted.

The Board further finds that, in the absence of ankylosis, 
entitlement to a schedular rating higher that 40 percent 
under the criteria for lumbosacral strain (Diagnostic Code 
5295) or limited lumbar spine motion (Diagnostic Code 5292) 
is not possible.  The Court has held that there is no basis 
for a rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§  4.40, 4.45 or 
4.59.  Johnston v. Brown, 10 Vet. App. 80 (1997).  The Board 
notes the veteran's chronic orthopedic manifestations prior 
to April 18, 2002, may arguably, with consideration of pain 
and dysfunction, have warranted a schedular rating of 
40 percent, but that the evidence does not demonstrate he had 
any chronic neurologic disability manifestations attributable 
to his service-connected disability as to warrant a higher or 
separate rating.  The Board also notes the 
September 23, 2002, amendments are not applicable for 
evaluations of these disorders prior to April 18, 2002.  

It is significant to note that since April 18, 2002, the 
veteran has been in receipt of a 60 percent schedular rating 
for his service-connected disability of the spine, 
established as degenerative disc disease at L3-4 and L4-5, 
status post fusion.  As noted above, there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§  4.40, 4.45 or 
4.59.  Johnston, 10 Vet. App. 80.  Therefore, higher 
schedular ratings under either Diagnostic Code 5293 or the 
revised and renumbered Diagnostic Code 5243 are not possible.

The Board notes the evidence of record does not show nor does 
the veteran allege that his spine is ankylosed.  In the 
absence of ankylosis, entitlement to a higher schedular 
rating under alternative rating criteria for the veteran's 
service-connected lumbar spine disability is also not 
possible under any applicable regulation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5286, 5289, 5295 (effective before 
September 26, 2003) and Diagnostic Code 5237 (effective from 
September 26, 2003).  

The Board notes, however, that consideration of higher 
combined or separate ratings for chronic orthopedic 
manifestations and chronic neurologic disability 
manifestations is applicable.  While the veteran's chronic 
orthopedic manifestations may arguably, with consideration of 
pain and dysfunction, warrant a schedular rating of 40 
percent for limitation of lumbar spine motion or for 
lumbosacral strain, the Board finds the evidence does not 
demonstrate any findings that describe more than mild 
incomplete paralysis to the lower extremities as to warrant a 
higher combined rating.  See 38 C.F.R. §§ 4.25, 4.124, 
Diagnostic Code 8520 (in accordance with the provisions of 
38 C.F.R. § 4.25 a combined rating in excess of 60 percent 
would require a 40 percent rating for chronic orthopedic 
manifestations and findings of at least a 40 percent rating 
for moderately severe incomplete paralysis to one lower 
extremity and at least a 20 percent rating for moderate 
incomplete paralysis to the other lower extremity).  
Therefore, a higher combined rating in excess of 60 percent 
is not warranted.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  In fact, the August 2001 
examiner specifically found the veteran's service-connected 
disability would not preclude various sedentary types of work 
on a regular basis.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claims.



ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease at L3-4 and L4-5, status post 
fusion, prior to April 18, 2002, is denied.

Entitlement to a rating in excess of 60 percent for 
degenerative disc disease at L3-4 and L4-5, status post 
fusion, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



